         Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
THE VERTEX COMPANIES, INC.,               )
                                          )
               Plaintiff,                 )                  C.A. No.
v                                         )
                                          )                  JURY TRIAL DEMANDED
CLIFFORD COOPER,                          )
                                          )
               Defendant.                 )
__________________________________________)

                                          COMPLAINT

       This case involves the determination of whether Plaintiff The Vertex Companies, Inc.

(“Vertex”) is the rightful and legal owner of U.S. Patent No. 9,851,275, entitled “Systems and

Methods for Tracing Air” (“the ‘275 Patent”). The ‘275 Patent issued in the name of Defendant

Clifford Cooper (“Cooper”) on December 26, 2017, while Cooper was employed by Vertex and

had an obligation to assign all of his rights in the ‘275 Patent to Vertex under the terms of his

written employment contract. Cooper, however, has refused to assign the ‘275 Patent to Vertex,

claiming that he is the sole owner.

         Accordingly, Vertex, by and through this Complaint, brings the following causes of

action against Cooper: (1) breach of contract, by reason of Cooper breaching the assignment

provisions of the parties’ 2012 Employment Contract; (2) breach of the implied covenant of good

faith and fair dealing; (3) unjust enrichment; (4) fraudulent misrepresentation; alternatively (5) a

declaratory judgment that Vertex is entitled to an irrevocable license to the ‘275 Patent; and (6) a

preliminary and permanent injunction preventing Cooper from taking any action with respect to

the ‘275 Patent inconsistent with his obligation to assign the patent to Vertex.




                                                 1
            Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 2 of 17



                                         THE PARTIES

       1.       Plaintiff Vertex is a Delaware limited liability corporation. Vertex’s principal

place of business and corporate headquarters are located at 400 Libbey Parkway, Weymouth,

Massachusetts 02189.

       2.       Upon information and belief, Defendant Cooper is a citizen of New York who

resides at 943 Orlando Street, Kingston, New York 12401.

       3.       Vertex and Cooper are parties to a written 2012 Employment Contract. As used

herein, the term “2012 Employment Contract” includes an Offer Letter dated February 8, 2012,

sent by Vertex to Cooper (“Offer Letter”), and a Proprietary Information and Inventions

Agreement (“Inventions Agreement”) attached as Attachment A to the Offer Letter. A copy of

the Offer Letter is attached hereto as Exhibit 1. A copy of the Inventions Agreement is attached

as Exhibit 2.

                                 JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1332

(a)(1) and (c)(1), because the parties are citizens of different states and the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

       5.       This Court has personal jurisdiction over Cooper pursuant to the valid and

enforceable forum selection provision of the parties’ 2012 Employment Contract (see paragraph

10.1 of the Inventions Agreement (Exhibit 2)).

       6.       This Court also has personal jurisdiction over Cooper under the Massachusetts

long-arm statute, M.G.L. c. 223A, §3, because upon information and belief: (a) Cooper has

transacted business in Massachusetts with respect to the subject matter of the parties’ 2012

Employment Agreement; and (b) Cooper has had such minimum contacts with Massachusetts




                                                 2
            Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 3 of 17



that the exercise of personal jurisdiction over him in this Court would be consistent with the

basic due process requirements of the United States Constitution.

       7.       Venue is proper under the valid and enforceable forum selection provision of the

2012 Employment Contract (see paragraph 10.1 of the Inventions Agreement (Exhibit 2)); and,

upon information and belief, under the provisions of 28 U.S.C. § 1391(b)(2).


                            FACTS PERTINENT TO ALL COUNTS

   I. The February 8, 2012 Offer Letter
       8.        On February 8, 2012, Vertex sent Cooper the Offer Letter setting out the terms

of his potential employment with Vertex as a “Senior Industrial Hygienist” (Exhibit 1).

       9.       The Offer Letter set out his terms of employment including compensation,

working hours, employee benefits, and travel requirements. The Offer Letter stated that Cooper

would be reporting to Erik Borgesen, President of Vertex Air Quality Service, LLC, a subsidiary

of Vertex that merged with the parent company in December 2013. The Offer Letter also stated

that Cooper’s “office” would be located at Vertex’s New York, N.Y. facility, and that he was

expected to work out of that office at least once a week provided, however, that Cooper could

periodically work from his home office in Kingston, N.Y.

       10.      Vertex’s employment offer to Cooper was on an “at-will” basis. The termination

provisions set out on page 2 of the Offer Letter read as follows:

       You may terminate your employment with the Company at any time and for any
       reason whatsoever simply by notifying the Company. Likewise, the Company may
       terminate your employment at any time and for any reason whatsoever, with or
       without cause or advance notice.

       11.      The Offer Letter also contained several provisions concerning Vertex’s

proprietary information and intellectual property and stated, in part:




                                                 3
         Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 4 of 17



       As a Company employee, you will be expected to abide by Company rules and
       regulations. One of the conditions of your employment with the Company is the
       maintenance of the confidentiality of the Company’s confidential and proprietary
       information. In your work for the Company, you will be expected not to use or
       disclose any confidential information, including trade secrets, of any former
       employer or other person to whom you have an obligation of confidentiality. Rather,
       you will be expected to use only that information which is generally known and used
       by persons with training and experience comparable to your own, which is common
       knowledge in the industry or otherwise legally in the public domain, or which is
       otherwise provided or developed by the Company. You also should not bring onto
       the Company premises any unpublished documents or property belonging to any
       former employer or other person to whom you have an obligation of confidentiality.
       During our discussions about your proposed job duties, you assured us that you
       would be able to perform those duties within the guidelines just described. The
       Company’s Proprietary Information and Inventions Agreement is incorporated
       herein and attached as Attachment A. Your commencement of employment with the
       Company shall constitute acceptance of all the terms and conditions contained in the
       Proprietary Information and Inventions Agreement.

(Exhibit 1 pp. 1-2).

       12.     The Offer Letter also stated: “This letter, together with all Attachments and

Exhibits, forms the complete and exclusive statement of your employment agreement with the

Company. The employment terms in this letter supersede any other agreements or promises

made to you by anyone, whether oral or written. This letter agreement cannot be changed except

in a writing signed by you and a duly authorized Officer of the Company.”

       13.     Cooper signed the Offer Letter as “Accepted” on February 17, 2012. Cooper

returned both the signed Offer Letter and the Inventions Agreement (Attachment A to the Offer

Letter) to Vertex’s corporate headquarters located at 400 Libbey Parkway, Weymouth,

Massachusetts 02189.

   II. The Proprietary Information and Inventions Agreement
       14.     Paragraph 10.1 of the Proprietary Information and Inventions Agreement

(“Inventions Agreement”) states that “[t]his Agreement will be governed by and construed

according to the laws of the Commonwealth of Massachusetts, as such laws are applied to


                                               4
         Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 5 of 17



agreements entered into and to be performed entirely within Massachusetts between

Massachusetts residents” (Exhibit 2). Under paragraph 10.1, Cooper “expressly consent[ed] to

the personal jurisdiction of the state and federal courts located in Boston, Massachusetts for any

lawsuit filed there against [him] by Company arising from or related to this Agreement.”

       15.     Paragraph 1.1 of the Inventions Agreement required Cooper, “[a]t all times during

[his] employment and thereafter”, [to] hold in strictest confidence and . . . not disclose, use,

lecture upon or publish any of the Company’s Proprietary Information (defined below), except as

such disclosure, use or publication may be required in connection with [his] work for the

Company, or unless an officer of the Company expressly authorizes such in writing.” Cooper

also agreed in paragraph 1.1 to “obtain Company’s written approval before publishing or

submitting for publication any material (written, verbal, or otherwise) that incorporates any

Proprietary Information and/or disparages the Company.”

       16.     Paragraph 1.2 of the Inventions Agreement defines “proprietary information”:

       “Proprietary Information” shall mean any and all confidential and/or proprietary
       knowledge, data or information of the Company. By way of illustration but not
       limitation, “Proprietary Information” includes (a) trade secrets, inventions, ideas,
       processes, data, programs, other works of authorship, know-how, improvements,
       discoveries, developments, designs and techniques (hereinafter collectively referred
       to as “Inventions”); and (b) information regarding plans for research, development,
       new products, marketing and selling, business plans, budgets and unpublished
       financial statements, prices and costs, suppliers and customers; and (c) information
       regarding the skills and compensation of other employees of the Company.

       17.      Paragraph 1.1 of the Inventions Agreement required Cooper to “assign to the

Company any rights [he] may have or acquire in such Proprietary Information and recognize[d]

that all Proprietary Information shall be the sole property of the Company and its assigns.”

       18.      Section 2 of the Inventions Agreement is entitled “Assignment of Inventions”.

Subsection 2.2 reads, in relevant part, as follows:




                                                 5
          Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 6 of 17



        2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
        prior to the commencement of my employment with the Company are excluded from
        the scope of this Agreement. To preclude any possible uncertainty, I have set forth
        on Exhibit 1 (Previous Inventions) attached hereto a complete list of all Inventions
        that I have, alone or jointly with others, conceived, developed or reduced to practice
        or caused to be conceived, developed or reduced to practice prior to the
        commencement of my employment with the Company, that I consider to be my
        property or the property of third parties and that I wish to have excluded from the
        scope of this Agreement (collectively referred to as “Prior Inventions”).

        19.      Under paragraph 2.2, of the Inventions Agreement, Cooper further agreed: “If, in

the course of my employment with the Company, I incorporate a Prior Invention into a Company

product, process or machine, the Company is hereby granted and shall have a nonexclusive,

royalty-free, irrevocable, perpetual, worldwide license (with rights to sublicense through

multiple tiers of sublicensees) to make, have made, modify, use and sell such Prior Invention.

Notwithstanding the foregoing, I agree that I will not incorporate, or permit to be incorporated,

Prior Inventions in any Company Inventions without the Company’s prior written consent.”

        20.      Paragraph 2.3 governs the assignment of inventions to Vertex that Cooper made,

conceived, or reduced to practice while a Vertex employee. Paragraph 2.3 reads:

        2.3 Assignment of Inventions. Subject to Sections 2.4 and 2.6, I hereby assign and
        agree to assign in the future (when any such Inventions or Proprietary Rights are first
        reduced to practice or first fixed in a tangible medium, as applicable) to the
        Company all my right, title and interest in and to any and all Inventions (and all
        Proprietary Rights with respect thereto) whether or not patentable or registrable
        under copyright or similar statutes, made or conceived or reduced to practice or
        learned by me, either alone or jointly with others, during the period of my
        employment with the Company. Inventions assigned to the Company, or to a third
        party as directed by the Company pursuant to this Section 2, are hereinafter referred
        to as “Company Inventions.”

        21.      In paragraph 7 of the Inventions Agreement, Cooper agreed that Vertex has the

right “to enforce this Agreement and any of its provisions by injunction, specific performance or

other equitable relief . . ..”




                                                 6
         Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 7 of 17



       22.     Paragraph 10.4 of the Inventions Agreement contains this survival clause: “The

provisions of this Agreement shall survive the termination of my employment and the

assignment of this Agreement by the Company to any successor in interest or other assignee.”

       23.     Through his employment and course of dealing with Vertex over the past six

years, Cooper consistently represented to Vertex that: (a) he considered himself to be bound by

the obligations set forth in both the Offer Letter and the Inventions Agreement; and (b) he would

abide by all the obligations on him set forth in those two documents.

       24.     In connection with paragraph 2.2 of the Inventions Agreement, Cooper submitted

to Vertex a “Previous Inventions” form dated February 17, 2012, a true and accurate copy of

which is attached hereto as Exhibit 3.       In that form, Cooper represented that before his

“engagement by the Company”, he “made or conceived or first reduced to practice . . . alone or

jointly with others” an “air tracer method using d-limonene tracer and PID detector.” Cooper

also represented in the Previous Inventions form that this invention was “relevant to the subject

matter of [his] employment by Vertex.”

       25.     Prior to the commencement of his employment with Vertex, Cooper had not

made, conceived or reduced to practice, alone or jointly with others, an air tracer method using

d-limonene tracer and PID detector.

   III. The ‘275 Patent

       26.     On March 27, 2015, Cooper filed with the U.S. Patent and Trademark Office

(“Patent Office”) provisional patent application No. 62/139,449, entitled “Systems and Methods

for Tracing Air,” and listing Cooper as the sole inventor.

       27.     On March 30, 2015, Cooper filed provisional patent application No. 62/168,727,

also entitled “Systems and Methods for Tracing Air,” and listing Cooper as the sole inventor.




                                                 7
         Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 8 of 17



       28.     On March 18, 2016, Cooper filed with the Patent Office non-provisional patent

application No. 15/073,674 (“’674 application”), also entitled “Systems and Methods for Tracing

Air,” and listing Cooper as the sole inventor.

       29.     The ‘674 application was published by the Patent Office on September 29, 2016.

The ‘275 Patent issued from the ‘674 application on December 26, 2017. A true and accurate

copy of the ‘275 Patent is attached hereto as Exhibit 4.

       30.     The ‘275 Patent contains 20 claims directed to the invention described in the

patent specification. Claims 1-12 are written as “system” claims, and claims 13-20 are written as

“method” claims. Claim 1 is the broadest system claim, and claim 13 is the broadest method

claim. Claims 1 and 13 are reproduced below:

        1. A system comprising: a tracer delivery device operative to emit a tracer
        comprising at least one of a terpene and a terpene alcohol into air; and a detector
        operative to detect the tracer in the air.

                                      *    *     *

        13. A method comprising the steps of: emitting a tracer comprising at least one of a
        terpene and a terpene alcohol into air using a tracer delivery device; and detecting
        the tracer in the air using a detector.

   IV. Cooper’s Work At Vertex

       31.     Cooper was hired by Vertex to develop a commercial product that incorporated

the invention described and claimed in the ‘275 Patent. During the course of his employment

with the company, Vertex funded Cooper’s invention development efforts in an amount

exceeding $800,000. Specifically, Vertex provided Cooper with: (a) salary and benefits; (b) an

office at Vertex’s New York City location; and (c) financial investment and manpower support

from other Vertex scientists and engineers to assist Cooper in conceiving, developing, testing,

and reducing to practice the products and methods described and claimed in the ‘275 Patent.




                                                     8
         Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 9 of 17



       32.     To date, Vertex has not received any documentary information from Cooper

demonstrating that he (either alone or with others) made, conceived, or reduced to practice the

subject matter of any claim of the ‘275 Patent before he joined Vertex.

       33.     In fact, through his employment and course of dealing with the company over the

past six years, Cooper led Vertex to believe that he considered the ‘275 Patent to be subject to

the assignment provisions of paragraph 2.3 of the Inventions Agreement.

       34.     Cooper’s employment with Vertex was terminated on November 27, 2018.

                                          COUNT I
                                     (Breach of Contract)

       35.     Vertex re-alleges, and incorporates herein by reference, the allegations contained

in paragraphs 1 through 34 above.

       36.     The parties’ 2012 Employment Contract is a valid and enforceable contract under

Massachusetts law.     Vertex has performed all its obligations to Cooper under the 2012

Employment Contract.

       37.     Cooper breached the 2012 Employment Contract including by refusing to assign

all his rights in the ‘275 Patent to Vertex as required by paragraph 2.3 of the Inventions

Agreement.

       38.     Vertex has been damaged as a direct consequence of Cooper’s breach of the 2012

Employment Contract in an amount to be determined at trial but which includes, without

limitation, approximately $800,000 Vertex invested in the development of the 275 Patent.

       39.     Vertex has further been damaged by Cooper’s breach, because a patent owner has

the statutory right to exclude all others from making, using, selling, offering for sale, and

importing any product or method that embodies one or more of the patent’s claims. See 35

U.S.C. § 282. Unless Cooper assigns the ‘275 Patent to Vertex, Cooper retains the statutory



                                                9
          Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 10 of 17



right to exclude. Either on his own, or by selling or licensing the ‘275 Patent to a third party,

Cooper could damage Vertex by creating a competitor, and/or by preventing Vertex from

practicing the claimed invention it paid hundreds of thousands of dollars for Cooper to develop.

        40.      A patent is considered a unique form of property, and a contractual obligation to

assign a patent is enforceable through the remedy of specific performance.

        41.      In paragraph 7 of the Inventions Agreement, Cooper agreed that Vertex has the

right “to enforce this Agreement and any of its provisions by injunction, specific performance or

other equitable relief . . .. ”

        42.      As a direct consequence of Cooper’s Breach of the 2012 Employment Contract,

Vertex is entitled to specific performance of paragraph 2.3 of the Inventions Agreement, such

that Cooper should me made to assign to Vertex all his rights in and to the ‘275 Patent.

                                          COUNT II
                 (Breach of the Implied Covenant of Good Faith and Fair Dealing)

        43.      Vertex re-alleges, and incorporates herein by reference, the allegations contained

in paragraphs 1 through 42 above.

        44.      The 2012 Employment Contract contains an implied covenant of good faith and

fair dealing.

        45.      Through his employment and course of dealing with Vertex over the past six

years, Cooper consistently represented to Vertex that he: (a) considered himself to be bound by

the obligations set forth in both the Offer Letter and the Inventions Agreement; and (b) would

abide by all the obligations set forth in those documents.

        46.      To date, Vertex has not received any documentary information from Cooper

demonstrating that he (either alone or with others) made, conceived, or reduced to practice the

subject matter of any claim of the ‘275 Patent before he joined Vertex.


                                                 10
        Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 11 of 17



       47.     In fact, through his employment and course of dealing with the company over the

past six years, Cooper led Vertex to believe that he considered the ‘275 Patent to be subject to

the assignment provisions of paragraph 2.3 of the Inventions Agreement.

       48.     Notwithstanding Cooper’s previous course of conduct and representations,

Cooper recently represented to Vertex, for the first time, that: (a) he is not legally bound by the

provisions of the Inventions Agreement because he did not separately sign it; and (b) the work he

did on the invention of the ‘275 Patent while a Vertex employee was done on his own time and

with his own resources, and was not carried out as part of his employment duties at Vertex.

       49.     The Offer Letter, which Cooper signed and returned to Vertex with the attached

Inventions Agreement, states that Cooper’s “commencement of employment with the Company

shall constitute acceptance of all the terms and conditions contained in the Proprietary

Information and Inventions Agreement.” During the preceding six years of his employment with

the company, and before his change of heart, Cooper never represented to Vertex that he was not

bound by the provisions of the Inventions Agreement because he did not sign it. Further, before

his change of heart, Cooper never represented to Vertex that the work he did on the development

of the invention of the ‘275 Patent while a Vertex employee was done on his own time and with

his own resources, and was not carried out as part of his employment duties.

       50.     Over the past six years, Vertex took Cooper at his word that he was bound by the

provisions of the Inventions Agreement, and would assign his rights under the ‘275 Patent to the

company.     In reliance upon Cooper’s representations and course of conduct as a Vertex

employee, and invested over $800,000 in supporting his invention development efforts.

       51.     Strapped for money, Cooper recently strung Vertex along by offering co-

ownership rights in the ‘275 Patent. Cooper made this offer even though he: (a) knew he had an




                                                11
        Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 12 of 17



obligation to assign the entire ‘275 Patent to Vertex under paragraph 2.3 of the Inventions

Agreement; (b) never intended to make good on the offer of co-ownership of the ‘275 Patent in

the first instance; (c) never produced any documents refuting Vertex’s patent ownership rights

under paragraph 2.3 of the Inventions Agreement; and (d) acted as if the Inventions Agreement

was valid and enforceable during the preceding six years of his employment.

       52.     As stated above, Cooper has acted in bad faith with respect to his obligations

under the 2012 Employment Contract.

       53.     Had Vertex known that Cooper was going to engage in the above-described

course of conduct, Vertex: (a) would never have made the substantial financial investments in

Cooper’s invention development efforts that it made; (b) would have brought all patent

ownership issues to a head years earlier; and (c) and would never have continued Cooper’s at-

will employment for six years to the substantial detriment of the company.

       54.     Vertex has been damaged as a direct consequence of Cooper’s breach of the

implied covenant of good faith and fair dealing.

                                         COUNT III
                                      (Unjust Enrichment)

       55.     Vertex re-alleges, and incorporates herein by reference, the allegations contained

in paragraphs 1 through 54 above.

       56.     In the event it is determined that the Inventions Agreement is unenforceable,

Cooper has been unjustly enriched to the detriment of Vertex, and restitution should be made to

Vertex for that unjust enrichment.

       57.     For six years, Cooper led Vertex to believe that he considered all aspects of the

2012 Employment Contract to be valid and enforceable; including the assignment provisions of

paragraph 2.3 of the Inventions Agreement. And, for those six years, Cooper was enriched by



                                               12
        Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 13 of 17



the benefits of his employment with the company, including Vertex’s substantial manpower and

financial investments in Cooper’s invention development activities, and the know-how he gained

by collaborating with other Vertex employees, all of which enabled Cooper to file patent

applications on the invention while employed by Vertex.

                                        COUNT IV
                                (Fraudulent Misrepresentation)

       58.     Vertex re-alleges, and incorporates herein by reference, the allegations contained

in paragraphs 1 through 57 above.

       59.     Cooper’s signing of the Offer Letter, sending the Offer Letter and the attached

Inventions Agreement back to Vertex, and commencing his employment with Vertex, constitute

material representations that Cooper agreed to and considered himself bound by the provisions of

those documents, including the invention assignment provisions of the Inventions Agreement.

       60.     Throughout his employment with Vertex, Cooper also made the following

material representations to his co-workers, through his words and though his conduct: (a) that he

understood that his primary responsibility at Vertex, if not sole responsibility, was to develop a

commercial product that incorporated what became the invention embodied in the ‘275 Patent

claims; (b) that he understood that the projects he worked on during his six years at Vertex were

dedicated to, and in furtherance of, developing a commercial product that incorporated the

claimed invention of the ‘275 Patent; and (c) that he would assign to Vertex any invention rights

he obtained that arose out of this product development work.

       61.     Cooper made the representations in paragraphs 59-60 above for the purpose of

inducing Vertex to make substantial investments in his invention development work, including

the dedication of manpower resources and significant financial investments.




                                               13
         Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 14 of 17



       62.     Vertex relied upon Cooper’s representations in making manpower and financial

investments in Cooper’s invention development work in excess of $800,000, and Vertex’s

reliance was reasonable under he circumstances.

       63.     Notwithstanding Cooper’s previous course of conduct as a Vertex employee,

Cooper recently represented to Vertex, for the first time, that: (a) he is not legally bound by the

provisions of the Inventions Agreement because he did not sign it; and (b) the work he did on the

invention of the ‘275 Patent while a Vertex employee was done on his own time and with his

own resources, and was not carried out as part of his employment duties. Given these first-time

representations, the prior material representations of Cooper to Vertex were false, and Cooper

made those prior representations with knowledge of their falsity.

       64.     Had Vertex known Cooper’s representations were false, it: (a) would never have

invested over $800,000 in Cooper’s invention development efforts; (b) would have brought all

patent ownership issues to a head years earlier; and (c) and would never have continued

Cooper’s employment for six years to the substantial detriment of the company.

       65.     Vertex has been damaged by Cooper’s misrepresentations in an amount to be

determined at trial.

                                        COUNT V
                  (Declaratory Judgment – Irrevocable License/Shop Rights)

       66.     Vertex re-alleges, and incorporates herein by reference, the allegations contained

in paragraphs 1 through 65 above.

       67.     This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

There exists an actual case or controversy of sufficient immediacy and reality between Vertex

and Cooper over the question of whether Vertex has any rights to the ‘275 Patent.




                                                14
         Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 15 of 17



       68.     Vertex has invested over $800,000 in Cooper’s efforts as a Vertex employee to

develop the invention of the ‘275 Patent into a commercial product for Vertex. During his six

years with the company, Vertex provided Cooper with critical manpower and financial resources

to support his invention development work. These resources enabled Cooper to develop the

invention of the ‘275 Patent to the point where he could file patent applications on the invention

– the first of which he filed on March 27, 2015, three years after he began working at Vertex.

       69.     As a result of Vertex’s investments in Cooper’s invention development efforts,

Vertex has obtained shop rights to the ‘275 Patent, and all patents subsequently issued to Cooper

that derive from any of the patent applications leading to the ‘275 Patent (“Related Patents”).

       70.     As a result of Vertex’s irrevocable shop rights, Vertex is entitled to a declaratory

judgment that it should be granted a nonexclusive, royalty-free, perpetual, and irrevocable

license to make, use, sell, offer for sale, or import any product or method covered by: (a) any

claim of the ‘275 Patent; and (b) any claim of any of the Related Patents.

                                       COUNT VI
                           (Preliminary and Permanent Injunction)

       71.     Vertex re-alleges, and incorporates herein by reference, the allegations contained

in paragraphs 1 through 70 above.

       72.     Vertex has been irreparably harmed by Cooper’s breach of the 2012 Employment

Contract, because absent an assignment of the ‘275 Patent to Vertex as required under paragraph

2.3 of the Inventions Agreement, Cooper will retain the statutory right to exclude under 35

U.S.C. § 282, pursuant to which Cooper can: (a) make, use, sell, offer for sale, or import any

method or product falling within the scope of any of the ‘275 Patent claims; (b) prevent Vertex

from engaging in any of the activities listed in paragraph 71(a); and (c) license, assign, or

otherwise transfer the ‘275 Patent or any part thereof to any third party.



                                                 15
            Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 16 of 17



        73.     Vertex has no adequate remedy at law for Cooper’s breach of the 2012

Employment Contract.

        74.     Accordingly, Cooper should be preliminarily and permanently enjoined from

engaging in any of the activities listed in paragraph 72(a) through 72(c).

                                     PRAYER FOR RELIEF

        WHEREFORE, Vertex prays that this Court:

        (a)        Enter judgment on Counts I-V of the Complaint and award Vertex all

recoverable damages, fees and costs including, without limitation, pre and post judgment

interest;

        (b)     Grant Vertex the remedy of specific performance on Count I, and order Cooper to

assign to Vertex all his right, title, and interest in and to the ‘275 Patent;

        (c)     Preliminarily and permanently enjoin Cooper from: (i) making, using, selling,

offering for sale, or importing any method or product falling within the scope of any of the ‘275

Patent claims; (ii) preventing Vertex from engaging in any of these activities; and (iii) licensing,

assigning, or otherwise transferring the ‘275 Patent or any part thereof to any third party.

        (d)     Alternatively to Count I, issue a declaratory judgment that Vertex is entitled to a

non-exclusive, royalty-free, perpetual, and irrevocable license and shop rights to make, use, sell,

offer for sale, or import any product or method covered by: (a) any claim of the ‘275 Patent; and

(b) any claim of any of the Related Patents;

        (e)    Award Vertex its attorneys’ fees, costs and pre-and post-judgment interest; and

        (f)    Grant Vertex such further relief as the Court deems just and proper.


                             DEMAND FOR TRIAL BY JURY

        Vertex respectfully demands a trial by jury on all claims and issues so triable.



                                                   16
       Case 1:18-cv-12617-GAO Document 1 Filed 12/20/18 Page 17 of 17




Dated: December 20, 2018

                                          Respectfully submitted,

                                          THE VERTEX COMPANIES, INC.,
                                          By its attorneys,

                                          /s/ Mark A. Berthiaume          .
                                          Mark A. Berthiaume (BBO #041715)
                                          GREENBERG TRAURIG, LLP
                                          One International Place
                                          Boston, MA 02110
                                          (617) 310-6029

                                          Of Counsel
                                          Michael A. Nicodema
                                          (Pro hac vice to be filed)
                                          GREENBERG TRAURIG LLP
                                          500 Campus Drive
                                          Florham Park, New Jersey
                                          (973) 360-7932




                                     17
